Citation Nr: 1700425	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to service connection for tinea pedis of the bilateral lower extremities as secondary to the service-connected diabetes mellitus disability.

2.  Entitlement to an initial rating for peripheral neuropathy of the left lower extremity in excess of 10 percent prior to February 11, 2013, and in excess of 20 percent thereafter.

3.  Entitlement to an initial rating for peripheral neuropathy of the right lower extremity in excess of 10 percent prior to February 11, 2013, and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to June 20, 2011.




REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965, and from June 1965 to June 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the RO issued a statement of the case (SOC) in February 2016 addressing the issues of (1) an initial rating in excess of 60 percent for renal dysfunction (microalbuminuria), and (2) entitlement to an earlier effective date than June 20, 2011 for the assignment of a 60 percent disability evaluation for renal dysfunction.  Both these issues were certified to the Board.  See April 2016 VA Form 8.  
 
The Board notes, however, that the Veteran has not appealed these issues.  First, in a February 2013 rating decision, the RO granted service connection for renal dysfunction and assigned a 60 percent rating effective June 20, 2011.  In a March 2013 notice of disagreement, the Veteran's representative specifically indicated that the Veteran "does not disagree with the grant of service connection, the schedular
evaluation, or the effective date."  Instead, the disagreement was with the implicit denial of entitlement to a TDIU.  Nonetheless, the RO issued a statement of the case in February 2016.  Although a substantive appeal was filed in March 2016, it was not in response to the February 2016 SOC, but instead addressed the implicit denial of a TDIU in a March 2016 SSOC.  As such, the RO improperly certified the issues of an initial rating in excess of 60 percent for renal dysfunction (microalbuminuria), and entitlement to an earlier effective date than June 20, 2011 for the assignment of a 60 percent disability evaluation for renal dysfunction.  Accordingly, they are not in appellate status.  The Board finds that at no time has the Veteran sought appellate review of these claims, and thus, finds that it appropriate to find that these issues are not in appellate status.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for tinea pedis of the bilateral lower extremities as secondary to the service-connected diabetes mellitus disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period prior to February 11, 2013, the Veteran's symptoms more nearly approximated "moderate" incomplete paralysis of the sciatic nerve as a result of his service-connected right and left lower extremity peripheral neuropathy disabilities. 

2.  For the entire rating period on appeal, the Veteran's symptoms do not more nearly approximated "severe" incomplete paralysis of the sciatic nerve as a result of his service-connected right and left lower extremity peripheral neuropathy disabilities. 

3.  The Veteran first met the minimum requirement for a TDIU on March 12, 2009 due to a combination of disabilities, including diabetes mellitus, peripheral neuropathy of the lower extremities, and posttraumatic stress disorder.

4.  For the rating period from March 12, 2009 to June 20, 2011, the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.
 

CONCLUSIONS OF LAW

1.  For the rating period prior to February 11, 2013, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

2.  For the rating period prior to February 11, 2013, the criteria for a rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

3.  For the rating period beginning February 11, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

4.  For the rating period beginning February 11, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8520 (2015).

5.  For the rating period from March 12, 2009 to June 20, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 4.16 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

The rating claims currently on appeal arise from the Veteran's disagreement with initial evaluations following the grant of service connection.  In this case, the Veteran was provided a VCAA letter in June 2009 which informed him of the evidence necessary to substantiate a claim for service connection.  Courts have held that once service connection is granted and the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA obtained the Veteran's service treatment records, post-service treatment records, and the Veteran's statement.  The Veteran was also provided with VA examinations for his claims on appeal in March 2009, February 2013, and February 2016.  The examiners reviewed the Veteran's medical history, recorded pertinent examination findings, and provided conclusions consistent with the rating criteria.  The Board finds that the VA examination reports are adequate for rating purposes.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As such, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. 
§ 5103A (a)(2); 38 C.F.R. § 3.159 (d).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R.  § 4.3 (2015). 

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2012).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court noted a distinction between an appeal involving the Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson, 12 Vet. App. at 126.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").


Rating Analysis for Peripheral Neuropathy of the Lower Extremities

The Veteran has been assigned a 10 percent rating for both the left and right lower extremity peripheral neuropathy for the rating period prior to February 11, 2013.  He is in receipt of a 20 percent rating beginning February 11, 2013.  The Veteran essentially maintains that his disabilities are more severe than what is contemplated by the currently assigned evaluations. 

The Veteran's neurologic impairment of the left and right lower extremities is rated under Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve.  The medical evidence also shows that the Veteran has been diagnosed with incomplete paralysis of the sciatic nerve (Diagnostic Code 8520).  Under Diagnostic Codes 8520 and 8521, mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; and severe incomplete paralysis is rated 30 percent disabling.  Complete paralysis of the external popliteal nerve, involving foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, is rated 40 percent disabling.

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in this diagnostic code to describe the degree of deformity of the foot. Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a); 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term 'incomplete paralysis' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  

After a review of all the evidence, both lay and medical, the Board finds that the Veteran's symptoms more nearly approximate the criteria for a 20 percent rating for neurologic impairment of the left and right lower extremity for the rating period prior to February 11, 2013.

The evidence includes a March 2009 VA examination where the Veteran reported numbness and tingling in his feet and lower legs "almost every night."  He reported that pain during this time on a daily basis was a 4 out of 10, with 10 being the most severe pain.  He also indicated paresthesias, dysesthesias, and cold feet.  The Veteran denied flare-ups of the numbness and tingling in his bilateral feet and lower extremities.  The examiner diagnosed the Veteran with diabetic neuropathy of his bilateral lower extremities, which was noted on physical examination by decreased sensation to monofilament and vibratory sense.  The severity of the neuropathy was not noted by the examiner.  

In a February 11, 2013 VA examination, the Veteran was again diagnosed with diabetic peripheral neuropathy.  During the evaluation, the Veteran reported that, for approximately two years, he had experienced numbness, tingling, and stinging in both feet.  Upon physical examination, the Veteran was noted to have "moderate" right and left lower extremity paresthesias and numbness.  The examiner further indicated that the Veteran had incomplete paralysis of the sciatic nerve of "moderate" severity in both extremities.  

In the most recent February 2016 VA examination, the Veteran reported daily numbness to both feet.  Upon physical examination, the Veteran was noted to have "moderate" right and left lower extremity paresthesias and numbness.  The examiner further indicated that the Veteran had incomplete paralysis of the sciatic nerve of "moderate" severity in both extremities.  

VA treatment records throughout the rating period show continued complaints of foot pain associated with neuropathy.  In a January 2009 VA treatment record, the Veteran was noted to have "chronic numbness both feet."  

Upon review of all the evidence of record, the Board finds that the Veteran's   symptoms more nearly approximate the criteria for a 20 percent rating for neurologic impairment of the left and right lower extremity for the rating period prior to February 11, 2013.  In this regard, the Board finds that the Veteran's symptoms have remained relatively consistent throughout the rating period, including symptoms of numbness, tingling, and pain in the lower extremities.  Further, during the February 11, 2013 VA examination, the Veteran reported that, for approximately two years, he had experienced numbness, tingling, and stinging in both feet.  This suggests to the Board that the Veteran was experiencing moderate symptoms prior to February 11, 2013.  For these reasons, the Board finds that 20 percent ratings are warranted for the Veteran's right and left lower extremity peripheral neuropathy disabilities for the rating period prior to February 11, 2013.

The Board next finds that, for the entire rating period on appeal, the Veteran's peripheral neuropathy of the left and right lower extremities have not more nearly approximated severe incomplete paralysis is rated 30 percent disabling as contemplated by a 30 percent rating under Diagnostic Codes 8520 and 8521.

In sum, the Veteran has reported symptoms of pain, numbness, and tingling in his lower extremities.  These symptoms are adequately considered in his currently assigned 20 percent ratings.  Further, the February 2013 and February 2016 VA examiners specifically indicated that the Veteran's paralysis was of "moderate" severity.  During the March 2009 VA examination, the Veteran also reported that his pain was a 4 out of 10, with 10 being the most severe pain, which the Board finds to be consistent with moderate symptoms.  

For these reasons, the Board finds that the weight of the evidence is against a finding of ratings in excess of 20 percent for the left and right lower extremity peripheral neuropathy disabilities for the entire rating period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claims, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's peripheral neuropathy of the right and left lower extremities has manifested, at most, "moderate" incomplete paralysis of the sciatic nerve.  The schedular rating criteria under Diagnostic Code 8520 (incomplete paralysis of the sciatic nerve), contemplates a 20 percent rating for "moderate" symptoms.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with his disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

TDIU

In a March 2016 rating decision, the RO granted a TDIU effective June 20, 2011. 
The rating decision indicated that the Veteran became too disabled to work in 1998 and the medical evidence showed that the Veteran's disabilities were severe enough to prevent him from maintaining gainful employment.  The RO granted a TDIU effective June 20, 2011 as this was the first date that the Veteran met the minimum requirement for this benefit due to the combination of renal dysfunction, diabetes mellitus, peripheral neuropathy of lower extremities, and posttraumatic stress disorder.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a veteran is precluded, due to service-connected disability, from obtaining or maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. 

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation due to service-connected disability, and consideration is given to the veteran's background including his or her employment and educational history.  See 38 C.F.R. § 4.16 (b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001). 

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Pursuant to the decision herein, prior to June 20, 2011, the Veteran was service-connected for PTSD, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; peripheral neuropathy of the left lower extremity, rated as 20 percent disabling; and peripheral neuropathy of the right lower extremity, rated as 20 percent disabling.  The Veteran was also service connected for hearing loss, but to a noncompensable degree.   

The Board finds that the Veteran met the schedular criteria requirements under 
38 C.F.R. § 4.16 (a) for the rating period prior to June 20, 2011.  Specifically, the Veteran's diabetes disability and peripheral neuropathy of the right and left lower extremities are disabilities of common etiology and are considered as one disability under § 4.16(a).  Therefore, prior to June 20, 2011, the Veteran had one disability ratable at 40 percent and a combined evaluation of 70 percent.  As such, the Board finds that the minimum schedular criteria for TDIU are met for the rating period prior to June 20, 2011. 

Accordingly, the Board finds that a TDIU is warranted for the period prior to June 20, 2011 as the Veteran became too disabled to work in 1998 and the medical evidence showed that the Veteran's disabilities were severe enough to prevent him from maintaining gainful employment.  

Regarding the effective date of a TDIU, the Veteran filed his claims for service connection for peripheral neuropathy of the lower extremities and for a TDIU on March 12, 2009.  See 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400 (generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.)  As such, the Veteran first met the minimum requirement for a TDIU on March 12, 2009 due to a combination of disabilities, including diabetes mellitus, peripheral neuropathy of the lower extremities, and posttraumatic stress disorder.  Accordingly a TDIU is granted from March 12, 2009 to June 19, 2011.  The Board can find no basis for and neither the Veteran nor his representative have argued for an effective date prior to that granted herein.

ORDER

For the rating period prior to February 11, 2013, a 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity is granted.

For the rating period prior to February 11, 2013, a 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity is granted.

For the rating period beginning February 11, 2013, a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity is denied.  

For the rating period beginning February 11, 2013, a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.  

A TDIU is granted from March 12, 2009 to June 19, 2011.


REMAND

The Veteran maintains that his currently diagnosed bilateral foot tinea pedis is either caused or aggravated by the service-connected diabetes disability.

The Veteran was afforded a VA examination in March 2009 where the Veteran indicated that he could not remember when his fungal infection on his bilateral feet started.  The examiner diagnosed the Veteran with tinea pedis, but indicated that he could not opine as to whether it was due to diabetes because the Veteran could not remember when de developed the rash on his feet. 

Although the Veteran was not able to recall the onset of his tinea pedis, VA treatment records shed light on a possible time frame.  In a July 2001 VA general examination, the Veteran denied any problems with his feet.  In a January 2008 VA diabetes examination, the Veteran did not have any lesions on his feet. 

In a January 2009 VA treatment record, conducted 2 months prior to the March 2009 VA examination, the Veteran underwent a foot inspection, which included positive findings of tinea pedis.  VA treatment records show another diagnoses of bilateral foot tinea pedis in November 2011.

Based upon a review of the medical evidence, it appears that the Veteran was first diagnosed with tinea pedis in January 2009.  As such, an addendum medical opinion should be obtained to assist in determining whether the Veteran's tinea pedis is either caused or aggravated by the service-connected diabetes disability. 

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should return the claims file to the March 2009 VA examiner for an addendum report.  If the March 2009 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the examiner selected to write the addendum opinion.  The examiner must then address the following:

(a)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot tinea pedis is proximately due to or the result of by the service-connected diabetes mellitus disability. (Note: the Veteran was first diagnosed with tinea pedis in January 2009).

(b)  If the answer to the above question is negative, state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral foot tinea pedis has been aggravated by the service-connected diabetes mellitus disability (i.e., an increase in severity that it proximately due to or the result of a service-connected disability).  (Note: the Veteran was first diagnosed with tinea pedis in January 2009).

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  After completion of the foregoing and all other necessary development, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the appropriate time period within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


